Citation Nr: 0608427	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  95-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1976 to 
February 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2004 
the Board remanded the issue for further development.  

In April 2005 the veteran withdrew his appeal for an 
increased evaluation of his service-connected chronic 
obstructive pulmonary disease and total disability rating 
based on individual unemployability.

In a February 2006 brief, the veteran's representative waived 
initial RO review of additional evidence submitted.  


FINDING OF FACT

The veteran has not alleged a specific stressor event in 
service; no such event is shown; and there is no medical 
diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. §1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2002 and 
April 2004 VCAA letters have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the March 2002 and April 
2004 VCAA letters, the appellant was advised of the types of 
evidence VA would assist him in obtaining, as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board is mindful that, communications other than the RO's 
notice letter to the veteran have been relied on.  Here, the 
Board finds that, because the content requirements of a VCAA 
notice have been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case VCAA 
notice was provided after the rating decision on appeal.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error for the reasons 
specified below.

The RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, as discussed earlier, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability  on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that there is a 
preponderance of the evidence against the appellant's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

The National Personnel Records Center has certified that the 
veteran's service medical records have been forwarded.  The 
veteran's service medical records are negative for any 
psychiatric disorders.  A January 1977 entry showed the 
veteran was seen by a behavioral science specialist who noted 
that the veteran found it difficult to trust people which 
lead to outbursts of anger.  Although the veteran claims that 
he never interacted with the National Guard, a January 1982 
entrance examination and report of medical history conducted 
for the National Guard did not indicate that the veteran had 
any psychiatric disorders.  These records list the veteran's 
name and Social Security number, therefore there is no reason 
to doubt that they pertain to the veteran.  

The underlying medical records associated with Social 
Security Administration decisions from the 1990s revealed 
that the veteran had various diagnoses including affective 
disorder, personality disorder, PTSD, intermittent explosive 
disorder, major depression with somatization.  A May 1994 
entry reflected the veteran's report that he assaulted a 
commanding officer in service.  

July and August 1994 records from Penrose St. Francis 
Healthcare System showed where the veteran underwent a 3 day 
mental hospitalization in July 1994.  The examiner reported 
that the veteran was adamant that his PTSD was due to 
service, however the examiner opined that the veteran's 
diagnosed PTSD was not due to service but was a residual of 
extensive childhood abuse.  The examiner stated that the 
veteran's behaviors and explosiveness were well established 
long before he entered service and in the military it was 
only a skill level change.  In an earlier record it was noted 
that the veteran was sexually abused since the age of 5.  An 
October 1994 summary from a readjustment counseling 
specialist showed that the veteran had a provisional 
diagnosis of unspecified generalized neurosis with paranoia 
and depression.  

October 1994, October 1995, and April 1996 letters from Pikes 
Peak Mental Health Center Systems, Inc. reiterated the 
veteran's PTSD diagnosis and history outlined above.  

The veteran was afforded a VA examination in October 1995.  
The veteran reported his stressors to be the following: being 
pinned down by National Guard fire on a firing rage at Ft. 
Chaffee, Arkansas, seeing a 17 year old soldier run over (by 
a track vehicle) while he was stationed in California, and 
having a Court Martial for theft (the veteran was found to be 
innocent).  The examiner opined that the veteran's stressor 
experiences were not sufficient to explain PTSD.  The 
examiner was skeptical of the veteran's responses and 
presented history.  The diagnoses were major depression, 
recurrent, and personality disorder, not otherwise specified.  

The veteran was afforded another VA examination in May 2000 
by a staff psychiatrist, Dr. Pedowitz.  The veteran reported 
that he attempted suicide around 1979 shortly after leaving 
service, however he stated this was not reported to his 
doctors.  The veteran presented the same in-service stressors 
discussed during the October 1995 VA examination.  The 
diagnoses were major depression with psychotic symptoms, 
chronic, moderate to severe, and PTSD, chronic, moderate to 
severe.  The examiner opined that these conditions were 
likely associated as not with the veteran's military service 
as he reported significant difficulty soon after leaving 
service and having had several traumatic experiences while 
serving in the military, including life endangering to 
himself and viewing the horrific death of a young soldier.  

VA medical records from the 2000s showed the veteran 
continued to undergo mental health treatment.  A March 2001 
note from a VA psychiatrist Dr. Young, asserted that the 
veteran has PTSD and depression from service.  In an April 
2005 letter, Dr. Young stated that the veteran suffered from 
mental stress and depression that began in service as he 
witnessed a man get killed and was in a firing range when 
people opened fire on him.  Dr. Young stated that the veteran 
had a diagnosis of major depression and PTSD from these 
issues and opined that the veteran should be reevaluated for 
PTSD, depression and general mental disorders.  Dr. Young 
concluded that the veteran's mental problems began in service 
and did not antedate the service.  

Private medical records from the 2000s from the West Central 
Mental Health Center showed the veteran continued to be 
treated for his mental disorders.  

As discussed earlier, the veteran has claimed that his 3 in-
service stressors were having a Court Martial, undergoing 
training in 1978 with A Co 1st of the 22nd Infantry in 
California where he saw a young soldier get run over, and was 
being fired at while stationed at Fort Chaffee.  Although the 
veteran inconsistently reported that he was at Fort Chaffee 
in 1978 and 1979, his January 1979 Court Martial proceedings 
indicated that he was at Fort Chaffee with his Company A, 1st 
Battalion (M) 22nd Infantry in August 1978, where he was 
accused of theft.  The proceedings found him not guilty.  
Thus the Court Martial proceedings have been verified.  
Nevertheless, there is no medical evidence substantiating 
this event as a stressor for the veteran's PTSD.  Any 
reference to the Court Martial proceedings appear to be 
history as reported by the veteran.  As for the other 2 
stressors, the U.S. Army and Joint Services Records Research 
Center in March 2005 stated that after extensive research 
they were unable to locate 1976 through 1978 unit records for 
the 1st Battalion, 22nd Infantry.  Research was coordinated 
with the U.S. Army Safety Center and the reported incident 
could not be verified.  The 1978 Facts on File Yearbook also 
could not provide confirmation.  Furthermore, the RO also was 
unable to confirm the incident in California with other 
sources, including the National Archives and Records Service, 
Fort Carson (where the veteran's unit was based out of), and 
Center for Military History.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In this case, the veteran does not have a 
verifiable in-service stressor and thus a critical element 
for service connection for PTSD is absent.  Furthermore, his 
1994 private hospitalization records relate his PTSD to his 
childhood abuse rather than to service.  

As for the veteran's other psychiatric disorders, there is 
nothing in the service medical records to suggest that the 
veteran was treated for mental disorders.  The first 
reference to psychiatric disorders appears to be many years 
after the veteran was separated from service.  Any reference 
to service in post-service medical records appears to be in 
the context of his unverifiable stressors or merely as 
history reported by the veteran.  The Board is thus presented 
with an evidentiary record which shows that there is no 
supporting evidence that any acquired psychiatric disorders 
are related to the veteran's service.  Although the RO in a 
March 2002 supplemental statement of the case indicated that 
the veteran claimed that his psychiatric disorders were 
aggravated by service, there is no clear and unmistakable 
evidence that the veteran had a pre-existing psychiatric 
disorder prior to service that was aggravated by service.  
See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

The Board is led to the conclusion that there is a 
preponderance of evidence against a finding that the veteran 
has an acquired psychiatric disorder, to include PTSD, 
related to service.  Should the veteran have new evidence, to 
include any alleged in-service stressors, he is welcomed to 
reopen his claim.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


